EXHIBIT 10.1

FIFTH AMENDMENT TO CREDIT AGREEMENT

FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of December 15,
2016, to that certain ABL Credit Agreement, dated as of June 10, 2015 (as
amended, supplemented or otherwise modified through the date hereof, the “Credit
Agreement”), among Tesla Motors, Inc. (the “Company”, and together with each
Wholly-Owned Domestic Subsidiary of the Company that becomes a U.S. Borrower
pursuant to the terms of the Credit Agreement, collectively, the “U.S.
Borrowers”), Tesla Motors Netherlands B.V. (“Tesla B.V.”, and together with each
Wholly-Owned Dutch Subsidiary of Tesla B.V. that becomes a Dutch Borrower
pursuant to the terms of the Credit Agreement, collectively, the “Dutch
Borrowers”; and the Dutch Borrowers, together with the U.S. Borrowers,
collectively, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”), Deutsche Bank AG New York Branch, as Administrative Agent (the
“Administrative Agent”) and as Collateral Agent, and the other agents party
thereto.

RECITALS:

WHEREAS, the Company has requested that the available commitments under the
Credit Agreement be increased from $1,000,000,000 to up to $1,250,000,000;

WHEREAS, pursuant to Section 13.12 of the Credit Agreement, the Credit Agreement
may be amended with the written consent of the Required Lenders and each Credit
Party party to the Credit Agreement;

WHEREAS, pursuant to Section 13.12 of the Credit Agreement, any amendment to
Section 3 requires the written consent of each Issuing Lender;

WHEREAS, each financial institution listed on Annex I hereto (each, an
“Incremental Lender”) desires to become a party to the Credit Agreement as a
Lender thereunder and provide Revolving Loan Commitments in an aggregate amount
set forth opposite its name on Annex I hereto (for such Incremental Lender, its
“Incremental Commitment”); and

WHEREAS, the parties now wish to amend the Credit Agreement in certain respects.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

Section 1. Defined Terms. Unless otherwise specifically defined herein, each
term used herein (including in the recitals above) has the meaning assigned to
such term in the Credit Agreement.

Section 2. Amendments.  

2.1Amendments to Section 1.1 of the Credit Agreement.

2.1.1The following defined terms shall be inserted into Section 1.1 of the
Credit Agreement in appropriate alphabetical order:



--------------------------------------------------------------------------------

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Fifth Amendment Effective Date” shall mean December 15, 2016.

“Third Amendment” shall mean the Third Amendment to Credit Agreement, dated as
of the Third Amendment Effective Date, among the Company, Tesla B.V., the
lenders party thereto, the Collateral Agent and the Administrative Agent.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the Write-Down and Conversion Powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which Write-Down And Conversion Powers are
described in the EU Bail-In Legislation Schedule.

2.1.2The definition of “Defaulting Lender” in Section 1.1 of the Credit
Agreement shall be amended by deleting “or” at the end of clause (c) thereof,
deleting the “.” at the end of clause (d) thereof and inserting “, or” in lieu
thereof and inserting the following new clause (e) after clause (d) thereof:

“(e) has, or has a direct or indirect parent company that has become the subject
of a Bail-In Action.”

2.1.3The definition of “Issuing Lender” in Section 1.1 of the Credit Agreement
shall be amended and restated in its entirety as follows:

2



--------------------------------------------------------------------------------

“Issuing Lender” shall mean each of (i) DBNY (except as otherwise provided in
Section 12.09) (ii) JPMorgan Chase Bank, N.A., (iii) Morgan Stanley Senior
Funding Inc., (iv) Bank of America, N.A., (v) Wells Fargo Bank, National
Association, (vi) Citibank, N.A., (vii) Barclays Bank PLC and (viii) any other
Lender reasonably acceptable to the Administrative Agent and the Company which
agrees to issue Letters of Credit hereunder; provided that, if any Extension is
effected in accordance with Section 2.19, then on the occurrence of the Initial
Maturity Date, each Issuing Lender shall have the right to resign as such on, or
on any date within 20 Business Days after, the Initial Maturity Date, upon not
less than 30 days’ prior written notice thereof to the Company and the
Administrative Agent and, in the event of any such resignation and upon the
effectiveness thereof, the resigning Issuing Lender shall retain all of its
rights hereunder and under the other Credit Documents as Issuing Lender with
respect to all Letters of Credit theretofore issued by it (which Letters of
Credit shall remain outstanding in accordance with the terms hereof until their
respective expirations) but shall not be required to issue any further Letters
of Credit hereunder.  If at any time and for any reason (including as a result
of resignations as contemplated by the last proviso to the preceding sentence),
an Issuing Lender has resigned in such capacity in accordance with the preceding
sentence and no Issuing Lenders exist at such time, then no Person shall be an
Issuing Lender hereunder obligated to issue Letters of Credit unless and until
(and only for so long as) a Lender (or Affiliate of a Lender) reasonably
satisfactory to the Administrative Agent and the Company agrees to act as
Issuing Lender hereunder.  Any Issuing Lender may, in its discretion, arrange
for one or more Letters of Credit to be issued by one or more Affiliates of such
Issuing Lender (and such Affiliate shall be deemed to be an “Issuing Lender” for
all purposes of the Credit Documents). Notwithstanding anything to the contrary
contained herein, Wells Fargo Bank, National Association shall be an Issuing
Lender solely with respect to Letters of Credit denominated in U.S. Dollars and
shall be under no obligation to issue (and the Borrowers shall not request Wells
Fargo Bank, National Association to issue) any Letter of Credit denominated in a
currency other than U.S. Dollars. Notwithstanding anything to the contrary
contained herein, each of DBNY, Barclays Bank PLC and Morgan Stanley Senior
Funding Inc. shall be an Issuing Lender solely with respect to standby Letters
of Credit and shall be under no obligation to issue trade Letters of Credit (and
the Borrowers shall not request any of DBNY, Barclays Bank PLC or Morgan Stanley
Senior Funding Inc. to issue such trade Letters of Credit).

2.1.4The definition of “Total Revolving Loan Commitment” in Section 1.1 of the
Credit Agreement shall be amended and restated in its entirety as follows:

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time. As of the Fifth
Amendment Effective Date, the Total Revolving Loan Commitment is $1,200,000,000.

2.2Amendment to Schedule 1.01(a) to the Credit Agreement. Schedule 1.01(a) to
the Credit Agreement shall be amended and restated in its entirety as set forth
on Schedule 1 hereto.

2.3Amendment to Dollar Thresholds. The Credit Agreement shall be amended such
that Section 2.14(e) of the Credit Agreement shall apply to the increase in the
Total Revolving Loan Commitment effected pursuant to this Amendment as if such
increase were a provision of Incremental Commitments pursuant to Section 2.14 of
the Credit Agreement.

2.4Amendment to Section 2.14 of the Credit Agreement. Section 2.14 of the Credit
Agreement shall be amended to add a new clause (f) that reads as follows:

3



--------------------------------------------------------------------------------

“(f) Notwithstanding anything to the contrary herein or in the Third Amendment,
the Company shall have the right, at any time after the Fifth Amendment
Effective Date, to request up to $50,000,000 of Incremental Commitments pursuant
to this Section 2.14.”

2.5Amendment to Section 3.02(a) of the Credit Agreement.  (a) Clause (i) of
Section 3.02(a) of the Credit Agreement  shall be amended by inserting
immediately after the phrase “shall be required to” the following text: “(but,
for the avoidance of doubt, such Issuing Lender may, in its sole discretion)”.

(b)Clause (vii) of Section 3.02(a) of the Credit Agreement shall be amended by
replacing each reference to “Initial Maturity Date” therein with a reference to
“Final Maturity Date”.

2.6Amendment to Section 2.15(d) of the Credit Agreement.  Section 2.15(d) of the
Credit Agreement  shall be amended by inserting immediately after the phrase
“provided that, except to the extent otherwise expressly agreed to by the
affected parties” the following text: “and subject to Section 9.15”.

2.7Amendment to Section 9.12(f) of the Credit Agreement.  Section 9.12(f) of the
Credit Agreement  shall be amended by deleting the reference therein to “Section
9.12(c)” and substituting in lieu thereof a reference to “Section 9.12(d)”.

2.8Amendment to Article IX of the Credit Agreement. Article IX of the Credit
Agreement shall be amended to add a new Section 9.15 that reads as follows:

“9.15.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Credit Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.”

Section 3. Incremental Lenders.

 

4



--------------------------------------------------------------------------------

Each Incremental Lender (i) confirms that it is an Eligible Transferee, (ii)
confirms that it has received a copy of the Credit Agreement and the other
Credit Documents, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement and to
become a Lender under the Credit Agreement, (iii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement and the other Credit Documents, (iv) appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Credit Documents as are delegated to the Administrative
Agent and the Collateral Agent, as the case may be, by the terms thereof,
together with such powers as are reasonably incidental thereto and (v) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement and the other Credit Documents are required
to be performed by it as a Lender.

Section 4. Issuing Lender.  As of the Amendment Effective Date, each of
Citibank, N.A. and Barclays Bank PLC agrees to act as an Issuing Lender under
the Credit Agreement, and agrees that it, in such capacity, will be bound by and
subject to and will comply with the obligations applicable to an Issuing Lender
under the Credit Agreement.  

Section 5. Conditions. This Amendment shall become effective on the date on
which the following conditions precedent have been satisfied or waived (the date
on which such conditions shall have been so satisfied or waived, the “Amendment
Effective Date”):

 

(a) The Administrative Agent shall have received a counterpart of this
Amendment, executed and delivered by the Credit Parties, the Administrative
Agent, the Required Lenders, each Incremental Lender and the Swingline Lender.

 

(b) All fees required to be paid to the Administrative Agent and the Lenders in
connection herewith, accrued reasonable and documented out-of-pocket costs and
expenses (including, to the extent invoiced in advance, reasonable legal fees
and out-of-pocket expenses of counsel) and other compensation due and payable to
the Administrative Agent, the Lenders and the Incremental Lenders on or prior to
the Amendment Effective Date shall have been paid.

 

(c) Each of the representations and warranties made by the Credit Parties in or
pursuant to the Credit Agreement or in or pursuant to the other Credit Documents
shall be true and correct in all material respects (except that any
representation and warranty that is qualified or subject to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects) on and as of the Amendment Effective Date as if made on and as of such
date except for such representations and warranties expressly stated to be made
as of an earlier date (in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date).

 

(d) No Default or Event of Default shall exist on the Amendment Effective Date.

 

(e) The Administrative Agent shall have received an officer’s certificate from
an Authorized Officer of the Company and dated as of the Amendment Effective
Date, certifying that each condition set forth in Sections 3(c) and (d) hereof
have been satisfied on and as of the Amendment Effective Date.

 

(f)  The Administrative Agent shall have received from Wilson Sonsini Goodrich &
Rosati, P.C., special New York counsel to the Credit Parties, an opinion in form
and substance reasonably satisfactory to the Administrative Agent addressed to
the Administrative Agent, the Collateral Agent and each of the

5



--------------------------------------------------------------------------------

Lenders and dated the Amendment Effective Date covering such matters incident to
the transactions contemplated herein as the Administrative Agent may reasonably
request.

 

(g) The Administrative Agent shall have received from DLA Piper Nederland N.V.,
special Dutch counsel to the Dutch Credit Parties, an opinion in form and
substance reasonably satisfactory to the Administrative Agent addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders and dated the
Amendment Effective Date covering such matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request.

 

(h) The Administrative Agent shall have received a certificate from each Credit
Party, dated the Amendment Effective Date, signed by an Authorized Officer of
such Credit Party (or, with respect to Tesla B.V., its directors), and, if
signed by an Authorized Officer of such Credit Party, attested to by another
Authorized Officer of such Credit Party, in the form of Exhibit E-2 to the
Credit Agreement (or such other form reasonably acceptable to the Administrative
Agent) with appropriate insertions, together with copies of the certificate or
articles of incorporation and by-laws (or other equivalent organizational
documents relating to any Dutch Credit Party), as applicable, of such Credit
Party and the resolutions of such Credit Party referred to in such certificate.

 

(i) The Administrative Agent shall have received a good standing certificate (or
equivalent) for the Company.

Section 6.  Representations and Warranties, etc.  The Borrowers hereby confirm,
reaffirm and restate that each of the representations and warranties made by any
Credit Party in the Credit Documents is true and correct in all material
respects on and as of the Amendment Effective Date (it being understood and
agreed that (x) any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date and (y) any representation or warranty
that is qualified by “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects).  The Borrowers represent
and warrant that, immediately after giving effect to the occurrence of the
Amendment Effective Date, no Default or Event of Default has occurred and is
continuing.  The Borrowers represent and warrant that each Credit Party (i) has
the Business power and authority to execute, deliver and perform the terms and
provisions of this Amendment and has taken all necessary Business action to
authorize the execution, delivery and performance by thereof and (ii) has duly
executed and delivered this Amendment, and that this Amendment constitutes a
legal, valid and binding obligation of the Borrowers enforceable against each
Borrower in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

Section 7. Reaffirmation. Each Guarantor hereby agrees that (i) all of its
Obligations under the Credit Documents shall remain in full force and effect on
a continuous basis after giving effect to this Amendment and (ii) each Credit
Document is ratified and affirmed in all respects.

Section 8. Governing Law. This Amendment and the rights of the parties hereunder
shall be governed by and construed in accordance with the laws of the State of
New York (without regard to conflicts of law principles that would result in the
application of any law other than the law of the State of New York).

Section 9. Effect of This Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or Agent
under the Credit Agreement or any other Credit Document, and

6



--------------------------------------------------------------------------------

shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document, all of which are ratified and affirmed
in all respects and shall continue in full force and effect.  Nothing herein
shall be deemed to entitle any party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Credit
Document in similar or different circumstances.  

Section 10. Bookrunners.  Each of Deutsche Bank Securities Inc., J.P. Morgan
Securities LLC, Goldman Sachs Bank USA, Morgan Stanley Senior Funding, Inc.,
Citibank, N.A., Bank of America, N.A. and Barclays Bank PLC is a bookrunner with
respect to this Amendment and the Borrowers hereby agree that each is deemed an
Arranger for purposes of Sections 12.02(b) and 13.01 of the Credit Agreement and
entitled to the benefits and protections afforded to, and subject to the
provisions governing the conduct of, Arrangers thereunder.

Section 11. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Delivery of an
executed signature page of this Amendment by facsimile transmission or
electronic transmission (e.g., “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart hereof.

Section 12. Miscellaneous. This Amendment shall constitute a Credit Document for
all purposes of the Credit Agreement. The Borrowers shall pay all reasonable
fees, costs and expenses of the Administrative Agent incurred in connection with
the negotiation, preparation and execution of this Amendment and the
transactions contemplated hereby.

 

[remainder of page intentionally left blank]

7



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

TESLA MOTORS, INC.

 

 

 

By:

/s/ Jason Wheeler
Name:  Jason Wheeler
Title:   Chief Financial Officer

 

 

TESLA MOTORS NETHERLANDS B.V.

 

 

 

By:

/s/ Marc Cerda
Name:  Marc Cerda
Title:   Managing Director

 

 




 

 

 

 

 

[Fifth Amendment to Credit Agreement – Signature Page]

--------------------------------------------------------------------------------

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent,
Issuing Lender, Swingline Lender and a Lender

By:

/s/ Dusan Lazarov

Name: Dusan Lazarov

Title: Director

 

 

 

By:

/s/ Benjamin Souh

Name: Benjamin Souh

Title:  Vice President

 

 

 

 

[Fifth Amendment to Credit Agreement – Signature Page]

--------------------------------------------------------------------------------

 

Goldman Sachs Bank USA, as a Lender

 

 

 

 

By:

/s/ Ushma Dedhiya
Name:  Ushma Dedhiya
Title:   Authorized Signatory

 




[Fifth Amendment to Credit Agreement – Signature Page]

--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Lender

 

 

 

 

By:

/s/ Vipul Dhadda
Name:  Vipul Dhadda
Title:  Authorized Signatory

 

 

 

By:

/s/ Karim Rahimtoola
Name:  Karim Rahimtoola
Title:  Authorized Signatory

 




[Fifth Amendment to Credit Agreement – Signature Page]

--------------------------------------------------------------------------------

 

MORGAN STANLEY SENIOR FUNDING INC., as an Issuing Lender and a Lender

 

 

 

 

By:

/s/ Christopher Winthrop
Name:  Christopher Winthrop
Title:   Vice President

 




[Fifth Amendment to Credit Agreement – Signature Page]

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as an Issuing Lender and a Lender

 

 

 

 

By:

/s/ Robert M. Dalton
Name:  Robert M. Dalton
Title:   Senior Vice President

 




[Fifth Amendment to Credit Agreement – Signature Page]

--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Issuing Lender and a Lender

 

 

 

 

By:

/s/ Krista Mize
Name:  Krista Mize
Title: Authorized Signatory

 




[Fifth Amendment to Credit Agreement – Signature Page]

--------------------------------------------------------------------------------

CITIBANK, N.A., as an Issuing Lender and a Lender

 

 

 

 

By:

/s/ Christopher Marino
Name:  Christopher Marino
Title:   Vice President and Director

 

 

[Fifth Amendment to Credit Agreement – Signature Page]

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC, as an Issuing Lender and a Lender

 

 

 

 

By:

/s/ Christopher M. Aitkin
Name:  Christopher M. Aitkin
Title:   Assistant Vice President

 

 

[Fifth Amendment to Credit Agreement – Signature Page]

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

By:

/s/ Edward D. Herko
Name:  Edward D. Herko
Title:   Authorized Signatory

 

 

[Fifth Amendment to Credit Agreement – Signature Page]

--------------------------------------------------------------------------------

 

ANNEX I

 

Incremental Lenders; Incremental Commitments

 

 

Incremental Lender

Incremental Commitments

BARCLAYS BANK PLC

$175,000,000

ROYAL BANK OF CANADA

$25,000,000

TOTAL

$200,000,000

 



--------------------------------------------------------------------------------

 

Schedule 1

 

Schedule 1.01(a)

Lenders; Commitments

 

Revolving Loan Commitments

 

Lender

Revolving Loan Commitment

DEUTSCHE BANK AG NEW YORK BRANCH

$147,500,000

GOLDMAN SACHS BANK USA

$175,000,000

BARCLAYS BANK PLC

$175,000,000

CITIBANK, N.A.

$147,500,000

JPMORGAN CHASE BANK, N.A.

$147,500,000

MORGAN STANLEY SENIOR FUNDING, INC.

$147,500,000

BANK OF AMERICA, N.A.

$110,000,000

WELLS FARGO BANK, NATIONAL ASSOCIATION

$100,000,000

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

$25,000,000

ROYAL BANK OF CANADA

$25,000,000

TOTAL

$1,200,000,000

 

 

